
 I have the honor to bring to this Assembly warm greetings and best wishes from the President of Liberia, His Excellency Samuel Kanyon Doe, and the Government and people of Liberia whom I represent before this Assembly today.
The Liberian Government is pleased at the unanimous election of Mr. Choudhury to preside over the forty-first session of the General Assembly. We have no doubt that with his exceptional qualifications and vast experience as a diplomat and statesman he will provide effective leadership to the Assembly. I assure him of the fullest co-operation of the Liberian delegation, which extends to him its warmest congratulations and best wishes for success.
Similarly, we wish to express special thanks and appreciation to his predecessor, Mr. Jaime de Pinies of Spain, for the excellent manner in which he presided over the fortieth session of the General Assembly. The far-reaching decisions taken during his tenure of office, especially when this Organization commemorated its fortieth anniversary, will undoubtedly contribute to the furtherance of world peace and security.
Our esteemed Secretary-General, Mr. Javier Perez de Cuellar, deserves special commendation for his tireless efforts to promote peace and economic prosperity in our world. We thank him for his very interesting report and assure him of the Liberian Government's continued support in this difficult and challenging task.
For the past five years, since the Liberian Revolution of 1930, my predecessors have regularly informed this Assembly of the political situation and the institutionalization of the democratic process in Liberia. We ask the Assembly's kind indulgence as we continue this worthy tradition.
Looking at the Liberian case in the perspective of other experiences, it is remarkable that just five years after the military takeover Liberia has succeeded in returning to civilian democratic rule. That is a credit to the military authorities, who have kept their promise to the Liberian people to restore democratic government after a period of five years. It was no surprise, therefore, that even though there was an abortive invasion of the country in November 1985, immediately following the October legislative and presidential elections, the transitional process was neither halted nor delayed. We are pleased to state that despite the difficult economic situation in the country the Government, -th its legislative, judiciary and executive branches, is functioning effectively in conformity with the new Constitution.
The return to civilian democratic rule was not, however, the only goal of the Government. Socio-economic development and the improvement of the quality of life of every Liberian are also the subject of priority programs. In order to mobilize and direct our limited resources to these important objectives. President Doe's Government pursues a national policy based on unity, peace and stability.
National reconciliation is a key aspect of this policy. That being so, the President has not only granted clemency to all those implicated in the abortive invasion of November 1985 but also ordered the return of confiscated properties to their rightful owners and he continues to call upon all Liberians in self-imposed exile to return home. Those and other measures are designed to lay the basis for the preservation of peace and the development of democratic institutions, so that our energies and resources may be devoted to the development of our nation.
We have no doubts that with our commitment and dedication we will surmount the genuine problems and challenges of nation-building by means of a spirit of national unity and reconciliation. It is our sincere hope that we may count on the assistance of all friendly Governments in achieving our goal of unity, peace, stability and prosperity.
Liberia will continue to pursue its foreign policy objectives, based on the promotion of peace, respect for the sovereignty and territorial integrity of all States, non-interference in the internal affairs of States, respect for human rights, the peaceful settlement of disputes and the right of all oppressed peoples to self-determination and independence. In this connection my Government will emphasize sub-regional, regional and international co-operation and promote friendly ties with all nations and peoples.
Despite general recognition of the achievements of the United Nations, the Organization is experiencing a crisis of credibility, with criticism directed against its organizational structure and functions. Concern has been expressed about overloaded agendas, the slow pace of work and the proliferation of resolutions many of which are never implemented. Fingers are pointed at the many areas of tension around the world, the failure to achieve general and complete disarmament, the prevalence of human rights violations and the steady deterioration of economic relations between North and South. In short, the role of the United Nations in maintaining international peace and security is being questioned as many unresolved international conflicts take the form of armed hostilities.
We share the view that the credibility crisis which has troubled the united Nations has been due on the one hand to the insistence of the great Powers on vetoing Security Council resolutions which are unacceptable to them and on the other to the division, as it were, of the international system since 1945 into two rival ideological blocs, which continue to support opposite sides in most conflict situations. As a consequence, violence and anarchy have often characterized international relations. Some States, led astray by erroneous calculations or blinded by passion, resort to unlawful means in order to acquire or preserve economic benefits, gain political advantages or pursue selfish ambitions.
Decisions and choices of action tend to promote national interests rather than collective goals. We have observed that rhetoric and posturing take the place of serious negotiations and diplomacy, while parochial interest is given primacy over the collective effort. Instead of using the mechanisms and procedures of the United Nations, Member States prefer to resolve their differences through the threat or use of force.
In addition to the fundamental problems confronting it, the United Nations is faced with the current financial crisis, which threatens its very foundations and survival. We therefore welcome the report of the Group of High-Level Intergovernmental Experts to Review the Efficiency of the Administrative and Financial Functioning of the United Nations. It is my Government's considered view that much could be achieved by streamlining the vast United Nations bureaucracy. However, to cut programs arbitrarily would, in my delegation's view, seriously hamper international economic and technical co-operation.
There are a number of major international issues before the Assembly which I should now like to address.
The essence of global responsibility is solidarity and a collective effort to meet the challenges of our times. This is the mandate given to us under the Charter.
We meet here in the Assembly, year after year, to express our common hopes for a better world beyond the narrow vision of national interest and to propose solutions to our common problems. Yet, Member States have not mustered the political will to make the accommodation and adjustment necessary to achieve these desired objectives. This has been conspicuously exemplified in international economic relations where our responses have not been commensurate with the seriousness of the problems confronting us.
The unprecedented crisis in the world economy is affecting trade, financial and monetary relations. In most countries, the crisis has taken the form of rising inflation, serious recession and a worsening of social tensions. For the developing countries, there is the additional burden of the worsening terms of trade, difficulties in obtaining access to the financial markets, increasing burdens of debt servicing, and a disruptive decline in the level of development assistance. For most of these countries, the outlook is desperate and hopeless.
We cannot build a better world or a secure world when the global economy continues to perpetuate such acute imbalances and gross inequalities. Unless wo can take bold and imaginative steps to reverse the present trend, our future prosperity and even our survival will remain uncertain.
We must be constantly reminded that the difficult and controversial issues that divide the rich and the poor countries of the world cannot be solved by confrontation. They can be redressed by our political will to overcome differences and by our determination to produce significant and useful results. This calls for understanding, commitment and co-operation. Let us call upon these principles, to the benefit of all.
The decline in commodity prices, the spread of protectionism, the decline in official development assistance and the increasing burden of indebtedness have had disastrous and alarming consequences for African economies. Added to these disturbances are the effects of prolonged drought and desertification.
Africa is also handicapped by several disadvantages, particularly the fact that it includes 26 of the world's least developed countries and harbors the greatest number of refugees. These and other factors, such as low productive capacity, the lack of economic infrastructures and the mismanagement of resources, have denied the continent of benefits it should enjoy, considering its enormous mineral and human resources.
We believe that the thirteenth special session of the General Assembly, on the critical economic situation in Africa, is a significant landmark in international co-operation and multilateralism,
Africa's Priority program for Economic Recovery (1986-1990) is a vivid expression of the collective resolve of African countries to meet their own economic and development challenges. However, the implementation of the United Nations program of action could give strength and vitality to Africa's efforts. This program deserves the full support of the international community and we applaud the significant contributions and concrete measures already taken by Canada and the Nordic countries in support of Africa's economic recovery.
My Government commends the Government of Italy for its recent initiative in convening a meeting last week with foreign ministers of African countries to reaffirm Italy's commitment to render assistance and to consider the action to be taken to follow up on the thirteenth special session of the United Nations General Assembly. We certainly hope that other countries will follow Italy's positive lead.
For a period of almost 40 years, the issue of apartheid has been discussed and debated by the Assembly. Apartheid is a negation of the ideals of the United Nations, inasmuch as the Organization itself emerged out of the ashes of a war fought against Nazism, which, like apartheid, rested on a spurious doctrine of racial superiority. Neither the condemnation nor the reformation of apartheid is enough and nothing short of its total elimination is acceptable. Only when apartheid is totally eradicated can we justify the existence of this Organization and the prime place given to the "dignity of the human person" in the Charter.
For those countries which have kept apartheid alive, they have clearly demonstrated that they choose economic considerations over adherence to the
principles of the Charter. In view of South Africa's intransigence, there is no doubt that any measure other than comprehensive mandatory sanctions against South Africa under Chapter VII of the Charter and the intensification of the armed struggle can bring apartheid to an end.
My Government rejects as a dishonest excuse for inaction the argument that comprehensive mandatory sanctions will only worsen the plight of the already suffering black people of South Africa. The Government of Liberia will therefore not relent in its support for comprehensive mandatory sanctions and for the liberation struggle until apartheid is completely eradicated.
The Government of Liberia continues to view the question of Namibia with grave concern. The linkage of extraneous issues, particularly the withdrawal of Cuban troops, was calculated to deny the Namibian people enjoyment of their inalienable right to self-determination, freedom and independence. South Africa's illegal occupation of the Territory, though a defiance of the resolutions of the United Nations, and its establishment of an interim administration, have been supported by foreign economic interests in order to maintain access to the resources and wealth of the Territory.
My delegation categorically rejects the call for the withdrawal of Cuban troops as a condition for Namibia's independence. We support a negotiated settlement on the basis of Security Council resolution 435 (1978) with the full participation of the South West Africa People's Organization, the sole and authentic representative of the Namibian people.
In the interest of peace a comprehensive, just and lasting settlement in the Middle East must be achieved without delay. The state of affairs in this region must therefore continue to receive our close attention. The basic elements of a settlement which we support involve the withdrawal of Israel from all territories occupied since the 1967 war, recognition of the legitimate rights of the Palestinians, and acknowledgment of the rights of all States in the area to live in peace and security within secure and internationally recognized borders.
The continuation of the war between Iran and Iraq - now in its seventh year  is a most tragic and unfortunate development. We therefore appeal to the leaders of the two countries to permit the Secretary-General to use his good offices in negotiating an end to the hostilities. The continued resort to force by the two sides has not only resulted in untold human sufferings for their two peoples but has also seriously affected international shipping in the Gulf region.
In this connection ray Government must register its deep concern about the continued indiscriminate bombings in the Gulf region of international shipping, including vessels flying the Liberian flag, in complete violation of international law and the right of innocent passage.
My Government rejects intervention, interference and armed occupation wherever they occur as an infringement of the Charter and the territorial integrity and sovereign rights of States. Those that pursue policies of armed intervention should be reminded that the will of a freedom-loving people cannot easily be bent or subdued by force. The gallant people of Afghanistan and Kampuchea must be assisted to resist foreign domination and repression. While a political settlement is being worked out in those regions, humanitarian assistance to the refugee population should continue on an increased basis.
The delegation of Liberia is concerned about developments in Central America. The Contadora initiative should not be allowed to lose its momentum, committed as it is to peace, democracy, social justice and economic freedom in Central America. We commend the Contadora spirit, which provides the most viable option for the peaceful resolution of the problems in Central America.
My delegation is equally concerned about the dispute over the Falkland Islands (Malvinas) between the United Kingdom of Great Britain and Northern Ireland and Argentina. We support a negotiated settlement of the dispute and urge the two parties not to allow their differences to prevent the development of a formula that would enable them to engage in meaningful dialog. We strongly believe that oily renewed confidence and the normalization of relations between the two countries can reduce tension in the South Atlantic.
In our pursuit of world peace and security it is important to refer to the sensitive political situation that continues to divide South and North Korea. The reunification of the Korean people is a matter to be decided by them through
the holding of direct talks, and they deserve the support and encouragement of the international community. My delegation believes that United Nations membership for the two Koreas could increase the opportunity for dialog and co-operation and enhance the prospects for peace on the peninsula and peaceful relations between them.
In no area is the distortion of human priorities as glaring as in the area of the arms race, and in no area is the need for commitment to the principles of the Charter more important and more closely tied to the survival of humanity than in the field of disarmament and arms limitation.
Indeed, the enormous expenditure on weapons of mass destruction has not made the wot Id any more secure. On the contrary, the arms race has increased fear and anxiety through a balance of terror with a killing power that could destroy our planet several times over. What is even more disquieting is that the enormous waste is not limited to the big Powers alone. Third-world nations too are diverting their meager resources away from the basic needs of their peoples into armaments.
We are often told that the justification for the arms race is security. But enduring peace and security cannot be built on the accumulation of weaponry and strategic superiority. Real security can be found only in common security - that is, security for all. Such security lies in a life that is free from fear and want, hinger and disease, ignorance and unemployment, poverty and despair. This kind of security can be realized only if the arms race is halted and the funds released are allocated to socio-economic development throughout the world.
The widespread resort to acts of terrorism by individuals, groups and even States has become a major development in international relations today. While we acknowledge that the root causes of terrorism must be addressed, there can be no justification for the maiming, torture and killing of innocent people. There is an urgent need for concerted international efforts to take decisive action to combat terrorism. My Government has recently enacted legislation that imposes the death penalty on anyone convicted of either engaging in or attempting to perpetrate acts of terrorism.
In conclusion, my delegation believes that the crucial factor in the effectiveness of the united Nations is the attitude of the Member States, and not specific provisions of the Charter. Although the Charter proclaims the sovereign equality of all Member states, we are aware that some countries have a greater capacity to influence international events. Therefore, those States, in my opinion, must set the pace in making the United Nations system relevant and effective.
Economic security is as indispensable to a just and equitable international order as political security. The aim of a new international economic order is to provide security and justice through the elimination of hunger, poverty and socio-economic disparities between the rich and the poor. It constitutes one of the principal guarantees of the creation of better conditions for all peoples to enjoy a life based on human dignity.
The United Nations was founded to translate such aspirations into reality. Let us recommit and rededicate ourselves to the lofty goals and objectives of the United Nations,

